This appeal relates to an assessment for the purpose of taxation of a special franchise for the year 1909. Precisely the same question is presented as was presented in the appeal from the assessment for 1908.
The order of the Appellate Division, in so far as it modified the order of the Special Term, is reversed, and the order of the Special Term affirmed, with costs to the relator in this court and Appellate Division on the opinion relating to the 1908 assessment, decided herewith. (See People ex rel. L.I.R.R. Co. v. State Board of Tax Comrs., 231 N.Y. 221.) *Page 570 
HISCOCK, Ch. J., CHASE and HOGAN, JJ., concur; CARDOZO, POUND and ANDREWS, JJ., vote to reverse order of Appellate Division so far as appealed from by State Board of Tax Commissioners and City of New York, and in other respects to affirm the same.
Ordered accordingly.